Filed 4/2/13 Nazir v. County of Los Angeles CA2/8
                        NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


REHAN NAZIR,                                                         B238477

                            Plaintiff and Appellant,                 (Los Angeles County
                                                                      Super. Ct. No. BC458675)
                   v.

COUNTY OF LOS ANGELES et al.,

                   Defendants and Respondents.




         APPEAL from the judgment of the Superior Court of Los Angeles County. Teresa
Sanchez-Gordon, Judge. Affirmed.

         Lackie Dammeier & McGill and Michael A. Morguess for Plaintiff and Appellant.

         Lawrence Beach Allen & Choi, Paul B. Beach, Nathan A. Oyster and Matthew P.
Allen for Defendants and Respondents.



                                                 **********
          Plaintiff and appellant Rehan Nazir appeals from the trial court’s order sustaining
the demurrer without leave to amend of defendants and respondents County of Los
Angeles, Los Angeles County District Attorney’s Office, and Lawrence E. Mason to the
original complaint. We conclude the demurrer was properly sustained without leave to
amend and a judgment of dismissal properly entered in defendants’ favor. We therefore
affirm.
                                            FACTS
          We summarize below the material facts set forth in the complaint.
          In 2007, plaintiff was employed by the City of Torrance Police Department.
Plaintiff had completed his period of probation and was assigned as a patrol officer. On
April 14, 2007, he was working on patrol with another Torrance Police Department
officer. Plaintiff and his partner learned that a robbery had occurred at a local
convenience store. They were given a description of the robbery suspect. During that
same shift, plaintiff and his partner talked with a confidential informant to arrange a
narcotics purchase from a suspected drug dealer.
          While on patrol later in the shift, plaintiff and his partner saw a man who generally
matched the description of the robbery suspect they had been given earlier. The man was
“act[ing] suspiciously” in the general vicinity of the convenience store where the robbery
had occurred. The man also matched the description of the suspected drug dealer with
whom their confidential informant was going to arrange a narcotics purchase. Plaintiff
and his partner decided to make contact with the man to see if he was either the robbery
suspect or the suspected drug dealer.
          Plaintiff and his partner “initiat[ed] a consensual encounter” with the man and
determined he was the suspected drug dealer. Plaintiff and his partner placed him under
arrest. They reported the arrest to their sergeant, who arrived on the scene to assist with
the arrest. Plaintiff and his partner explained the circumstances of the detention and
arrest to their sergeant, including the involvement of the confidential informant.
          Pursuant to training plaintiff received from the Torrance Police Department,
plaintiff prepared a probable cause declaration omitting the information regarding the


                                                2
confidential informant because there was an independent basis supporting probable cause
to detain the individual. Plaintiff also prepared the accompanying arrest report.
Plaintiff’s probable cause declaration and the arrest report “were reviewed with approval”
by plaintiff’s partner, and the “Watch Commander” on duty for that shift.
       Shortly thereafter, the arrest information was presented to defendant and
respondent Los Angeles County District Attorney’s Office. The district attorney’s office
filed criminal charges against the arrestee. “[C]ontemporaneous with the filing” of the
criminal charges, the district attorney’s office was advised of the involvement of the
confidential informant in the circumstances surrounding the arrest. The district attorney’s
office proceeded with the prosecution notwithstanding receipt of that information.
       Sometime in October 2008, the arrestee’s defense counsel learned that plaintiff
and his partner had used a confidential informant on the night of the arrest and moved to
have the criminal charges against his client dismissed. The district attorney’s office
dismissed the charges. (The record is not clear, but apparently there were federal charges
pending against the arrestee as well.)
       Following the dismissal of the charges, the Torrance Police Department initiated
an investigation into the circumstances surrounding the arrest.
       Defendant and respondent County of Los Angeles promulgated Special Directive
02-08, pursuant to which the district attorney’s office created an internal repository of
information to facilitate compliance with prosecutorial discovery obligations under Brady
v. Maryland (1963) 373 U.S. 83 (Brady). The repository is referred to as the “Brady
Alert System” and is maintained by the Bureau of Prosecution Support Operations, Brady
Compliance Unit, of the district attorney’s office. The repository identifies peace officers
and government-employed expert witnesses for which “Brady material”1 exists. The


1      Information known to the prosecution that is exculpatory or otherwise favorable to
the defense, including impeachment evidence, and is material to either guilt or
punishment is commonly known as Brady material, the suppression of which violates due
process and is deemed a “Brady violation.” (See Brady, supra, 373 U.S. at p. 87;
Strickler v. Greene (1999) 527 U.S. 263, 281-282.)


                                             3
Brady Alert System is accessible to all deputy district attorneys to assist in compliance
with discovery obligations during criminal proceedings and to otherwise use in the
discharge of their duties.
       The Brady Compliance Unit of the district attorney’s office conducted an
investigation into the circumstances surrounding plaintiff’s arrest of the arrestee. In
February 2009, the Brady Compliance Unit notified plaintiff that it had determined his
probable cause declaration and arrest report contained false information within the
meaning of Brady, because both documents omitted any reference to the use of a
confidential informant. The Brady Compliance Unit further notified plaintiff that his
name was tentatively being placed in the district attorney’s office “Brady Alert System”
as a result of that finding. Plaintiff was advised he was permitted to file written
objections or other written materials explaining his conduct, and that such information
would be considered by defendant and respondent Lawrence E. Mason, senior special
assistant in the district attorney’s office, before a final decision was made.
       Plaintiff submitted written objections and declarations (including declarations
from other Torrance Police Department officers) explaining his conduct on the night of
the arrest, and otherwise stating the reasons why his conduct did not warrant placement in
the Brady Alert System. Plaintiff was advised that Mason would be making the final
decision and that plaintiff’s employer would be notified in the event the final decision
was to include plaintiff’s name in the Brady Alert System. Plaintiff was not allowed to
appear personally or otherwise make a formal presentation to the district attorney’s office
before a decision was rendered.
       On June 3, 2010, the district attorney’s office rendered its decision that plaintiff’s
name would be included in the Brady Alert System, and specifically found that plaintiff
was the focus of the Torrance Police Department’s internal investigation surrounding the
arrest, that plaintiff falsified his probable cause declaration and arrest report by omitting
the confidential informant information, and that plaintiff’s conduct involved moral
turpitude. A week later, Mason formally notified plaintiff’s employer, the Torrance



                                              4
Police Department, of the decision to formally place plaintiff’s name in the Brady Alert
System.
       Shortly thereafter, the Torrance Police Department notified plaintiff of its intent to
discharge him for making false statements in his probable cause declaration and his arrest
report concerning the arrestee, and due to his placement in the Brady Alert System. On
September 9, 2010, the Torrance Police Department discharged plaintiff from his position
as a police officer for the reasons set forth in its notice of intent.
                             PROCEDURAL BACKGROUND
       Plaintiff filed this action against the County of Los Angeles, the district attorney’s
office and Mason, alleging three causes of action.2 Plaintiff’s first cause of action, stated
against the entity defendants only, sought relief under the Public Safety Officers
Procedural Bill of Rights Act or POBRA (Gov. Code, § 3300 et seq.). Plaintiff sought
equitable relief, compelling defendants to provide him a process to administratively
appeal their decision to place him in the Brady Alert System. Plaintiff also requested
imposition of the statutory civil penalty for violations of POBRA, as well as actual
damages according to proof.
       Plaintiff’s second and third causes of action, stated against all three defendants,
sought an administrative writ and a traditional writ, respectively, compelling defendants
to remove his name from the Brady Alert System or, alternatively, compelling defendants
to afford plaintiff an administrative appeal of the decision that comports with POBRA.
       Defendants demurred, arguing multiple bases why plaintiff’s claims fail as a
matter of law, including that POBRA claims may only be brought against an employing
agency and defendants were never plaintiff’s employer, plaintiff failed to allege
compliance with the Government Claims Act, and the decision to place plaintiff in the




2      The Torrance Police Department is not a party to this action. Plaintiff stated in his
opening brief that he is pursuing a separate administrative appeal against his employer
regarding his discharge.


                                                5
Brady Alert System was a discretionary prosecutorial function which may not be
reviewed by the judicial branch.
       Following oral argument, the court issued its decision sustaining defendants’
demurrer to plaintiff’s original complaint without leave to amend. The court entered a
judgment of dismissal in defendants’ favor. This timely appeal followed.
                                      DISCUSSION
       Our review of the trial court’s determination of the legal sufficiency of plaintiff’s
complaint is de novo. We exercise “‘our independent judgment about whether the
complaint states a cause of action as a matter of law. [Citations.] We give the complaint
a reasonable interpretation, reading it as a whole and viewing its parts in context.
[Citations.] We deem to be true all material facts properly pled. [Citation.] We must
also accept as true those facts that may be implied or inferred from those expressly
alleged. [Citation.]’” (Westamerica Bank v. City of Berkeley (2011) 201 Cal.App.4th
598, 606-607 (Westamerica Bank); accord, City of Dinuba v. County of Tulare (2007) 41
Cal.4th 859, 865 (City of Dinuba).)
       When, as here, a demurrer “is sustained without leave to amend, we decide
whether there is a reasonable possibility that the defect can be cured by amendment: if it
can be, the trial court has abused its discretion and we reverse.” (City of Dinuba, supra,
41 Cal.4th at p. 865.) “‘The plaintiff bears the burden of demonstrating a reasonable
possibility to cure any defect by amendment. [Citations.]’” (Westamerica Bank, supra,
201 Cal.App.4th at p. 607; see also Gananian v. Wagstaffe (2011) 199 Cal.App.4th 1532,
1539 (Gananian) [“‘unless failure to grant leave to amend was an abuse of discretion, the
appellate court must affirm the judgment if it is correct on any theory’”].)
1.     The First Cause of Action Pursuant to POBRA.
       In his first cause of action, plaintiff seeks equitable relief pursuant to Government
Code section 3309.53, compelling the district attorney’s office to afford him an


3     All further undesignated section references are to the Government Code unless
otherwise indicated.


                                              6
administrative appeal of its decision to place him in its Brady Alert System. Plaintiff
alleges entitlement to an administrative appeal of the decision that comports with the
minimum requirements of POBRA, as well as statutory penalties and damages. Plaintiff
concedes that defendants have never been his employer, but asserts that the POBRA
claim nonetheless lies against those public agencies because the decision to place him in
the Brady Alert System amounted to “punitive action” within the meaning of POBRA.
We are not persuaded.
       Our Supreme Court has explained that POBRA “sets forth a list of basic rights and
protections which must be afforded all peace officers (see § 3301) by the public entities
which employ them.” (Baggett v. Gates (1982) 32 Cal.3d 128, 135, italics added; accord,
White v. County of Sacramento (1982) 31 Cal.3d 676, 679 (White); Moore v. City of Los
Angeles (2007) 156 Cal.App.4th 373, 380-381.) Indeed, POBRA contains an express
declaration of legislative intent evincing the labor-relations context of the statutory
scheme: “The Legislature hereby finds and declares that the rights and protections
provided to peace officers under this chapter constitute a matter of statewide concern.
The Legislature further finds and declares that effective law enforcement depends upon
the maintenance of stable employer-employee relations, between public safety employees
and their employers. In order to assure that stable relations are continued throughout the
state and to further assure that effective services are provided to all people of the state, it
is necessary that this chapter be applicable to all public safety officers, as defined in this
section, wherever situated within the State of California.” (§ 3301, italics added.)4
       Statutory language should be given a plain and common sense meaning, and
statutory provisions are to be “ ‘read in context, considering the nature and purpose of the


4       POBRA defines “public safety officer” to include all peace officers specified in
the following sections of the Penal Code: 830.1; 830.2; 830.3; 830.31; 830.32; 830.33,
except subdivision (e); 830.34, 830.35, except subdivision (c); 830.36; 830.37; 830.38;
830.4; and 830.5. (§ 3301.) There is no dispute plaintiff was a public safety officer
within the meaning of POBRA, and, for purposes of this opinion, we use the terms peace
officer or public safety officer interchangeably.


                                               7
statutory enactment.’ [Citation.]” (Torres v. Automobile Club of So. California (1997)
15 Cal.4th 771, 777.) Reading the statutory provisions of POBRA as a whole, and in
context with one another, the legislative focus on the employment relationship between
peace officers and the public agencies that employ them is patently clear.
       For instance, section 3303 catalogues the minimum rights and protections to be
afforded a peace officer “under investigation and subjected to interrogation by his or her
commanding officer, or any other member of the employing public safety department.”
(§ 3303, italics added.) “[POBRA] was not designed to provide public safety officers any
greater right than other persons in connection with investigations by law enforcement
agencies in which they are not employed. By its own terms, the protections of section
3303 apply only to investigations ‘by [the public safety officer’s] commanding officer, or
any other member of the employing public safety department, that could lead to punitive
action . . . .’ As used in the statute, ‘punitive action means any action that may lead to
dismissal, demotion, suspension, reduction in salary, written reprimand, or transfer for
purposes of punishment.’ (Ibid.) This language was held . . . [citation] to render section
3303 inapplicable to interrogations of public safety officers by representatives of a law
enforcement agency that does not employ the interrogated officer.” (California
Correctional Peace Officers Assn. v. State of California (2000) 82 Cal.App.4th 294, 306
(Correctional Peace Officers Assn.).)
       Similarly, sections 3305 and 3306 pertain to the placement of “adverse comments”
in a peace officer’s personnel file, and the officer’s corresponding rights to notice and an
opportunity to provide a responsive statement. Section 3308 provides that no public
safety officer shall be required “for purposes of job assignment or other personnel action”
to disclose specified financial information. And, section 3309 prevents the search of a
public safety officer’s locker at his or her place of employment, except in his or her
presence, with his or her consent, or pursuant to a valid search warrant. All of these
provisions plainly relate to rights and protections afforded a peace officer vis-à-vis his or
her employing agency.



                                              8
       Section 3309.5 also uses language highlighting the employment context of the
statutory scheme. In pertinent part, it reads: “(a) It shall be unlawful for any public
safety department to deny or refuse to any public safety officer the rights and protections
guaranteed to him or her by this chapter. [¶] . . . [¶] (c) The superior court shall have
initial jurisdiction over any proceeding brought by any public safety officer against any
public safety department for alleged violations of this chapter. [¶] (d)(1) In any case
where the superior court finds that a public safety department has violated any of the
provisions of this chapter, the court shall render appropriate injunctive or other
extraordinary relief to remedy the violation and to prevent future violations of a like or
similar nature, including, but not limited to, the granting of a temporary restraining order,
preliminary injunction, or permanent injunction prohibiting the public safety department
from taking any punitive action against the public safety officer.” (§ 3309.5, italics
added.)
       In Correctional Peace Officers Assn., the court reversed, in part, a trial court order
enjoining an alleged joint investigation of state correctional officers by their employer,
the California Department of Corrections (CDC), and the Department of Justice (DOJ).
(Correctional Peace Officers Assn., supra, 82 Cal.App.4th at pp. 311-312.) The court
explained the equitable relief granted to the officers in their POBRA claim against their
employer for violations of section 3303 was valid and legislatively authorized, but
reversed the inclusion of the DOJ in the scope of the injunction because there was no
statutory basis for such relief against a nonemploying agency. “Section 3309.5
authorizes injunctive relief only as to the employing public safety department, which is
the CDC. Nowhere does the statute authorize enjoining the investigative activities of
outside law enforcement agencies such as the DOJ.” (Correctional Peace Officers Assn.,
at p. 312.)
       Nonetheless, plaintiff argues that at least one provision of POBRA, section 3304,
subdivision (b), should be read as embracing the right to enforce POBRA claims against
any public agency. Section 3304, subdivision (b) provides: “No punitive action, nor
denial of promotion on grounds other than merit, shall be undertaken by any public


                                              9
agency against any public safety officer who has successfully completed the probationary
period that may be required by his or her employing agency without providing the public
safety officer with an opportunity for administrative appeal.” Plaintiff contends the use
of the phrase “any public agency” compels the conclusion that a POBRA claim is viable
against any public agency, even a nonemploying agency. We do not agree.
       Section 3304 “provides a number of procedural rights for public safety officers
who may be accused of misconduct in the course of their employment.” (Mays v. City of
Los Angeles (2008) 43 Cal.4th 313, 320.) Subdivision (a) of section 3304 provides that
no peace officer shall be subjected “to punitive action, or denied promotion, or be
threatened with any such treatment, because of the lawful exercise of the rights granted
under this chapter, or the exercise of any rights under any existing administrative
grievance procedure.” Being subjected to punitive action, being denied a promotion, or
being threatened with such action for exercising rights under a grievance procedure all
indicate a focus on the types of adverse acts an employer may take against an employee.
Subdivision (a) also specifically provides that nothing in the section precludes the head of
the agency from ordering the public safety officer to cooperate with the criminal
investigations of other agencies. (§ 3304, subd. (a).)
       Additional procedural requirements, such as a statute of limitations on misconduct
investigations, are also enumerated in section 3304. Subdivision (f) of section 3304 then
provides that if the public agency “decides to impose discipline,” the peace officer shall
be notified in writing of the decision. (§ 3304, subd. (f).) Only an employing agency
would be in a position to “impose discipline” on a peace officer within the meaning of
POBRA.
       We will not read subdivision (b) of section 3304 in isolation from the balance of
the statutory scheme. The provision plainly provides that peace officers must be afforded
an administrative appeal when punitive actions are taken against them, and the Supreme
Court has stated the concept of punitive action should be construed broadly to ensure
against the taking of erroneous action against peace officers. (White, supra, 31 Cal.3d at
pp. 682-683.) However, in so explaining, the Supreme Court analogized to the related


                                            10
statutory scheme set forth in the State Civil Service Act (§ 18500 et seq.) and its
provisions giving certain protections to public employees from adverse or punitive
actions by their public employers. (See White, at pp. 682-683, citing Skelly v. State
Personnel Bd. (1975) 15 Cal.3d 194, 210.) Section 3304, subdivision (b) cannot
reasonably be read to authorize a POBRA claim against a nonemploying public agency
wholly unrelated to the peace officer’s employing agency.
       Not surprisingly, plaintiff does not cite any authority that supports his position.
Neither Hopson v. City of Los Angeles (1983) 139 Cal.App.3d 347 (Hopson) nor Caloca
v. County of San Diego (1999) 72 Cal.App.4th 1209 (Caloca) stands for the proposition
that nonemploying agencies may be sued, despite plaintiff’s assertion to the contrary.
Indeed, both Hopson and Caloca involved entities that were directly related to the peace
officers’ employing agency.
       In Hopson, the Board of Police Commissioners for the Los Angeles Police
Department issued a report concerning an officer-involved shooting. The board’s report
found that the conduct of the officers involved had violated department policy and
resulted from severe lapses in judgment. The board ordered the report to be placed in the
officers’ personnel files. (Hopson, supra, 139 Cal.App.3d at p. 350.) The officers were
otherwise not disciplined following a decision by the police chief that no discipline
would be imposed. The issue on appeal was whether placing the report in the officers’
respective personnel files constituted “punitive action” within the meaning of POBRA
because of the potential adverse impact on the officers’ career advancement within the
department. Hopson held that it did, and that the officers were therefore entitled to an
administrative appeal pursuant to section 3304, subdivision (b) concerning placement of
the report in their personnel files. (Hopson, at p. 354.)
       Hopson explained that the board, pursuant to a city charter provision, was the head
of the Los Angeles Police Department, the officers’ employer. (Hopson, supra, 139
Cal.App.3d at pp. 352-353 & fn. 3.) The officers were therefore not seeking relief
against a wholly separate agency, but were in fact seeking relief against their employer



                                             11
and the City of Los Angeles, the public entity of which the police department was an
agency.
       Caloca is similar. There, various sheriff’s deputies employed by the San Diego
County Sheriff’s Department filed an action against the county and its civil service
commission seeking an administrative appeal pursuant to POBRA. (Caloca, supra, 72
Cal.App.4th at p. 1212.) The deputies sought to challenge a citizens review board report
that the deputies had engaged in misconduct. The citizens review board was a public
board established by the San Diego County Board of Supervisors, following a voter-
approved ballot measure, authorizing creation of the county review board. The citizens
review board was established, in part, to review citizen complaints made against peace
officers, and to advise the board of supervisors and the county sheriff about the results of
their investigations of such complaints. (Id. at pp. 1212-1213.) The citizens review
board was therefore an agency of the county which employed the deputies, and the
deputies’ action sought relief against the public entity that employed them. (Id. at pp.
1220-1223.)
       There are no facts here similar to either Hopson or Caloca. The district attorney’s
office and the County of Los Angeles are public entities, wholly independent and
unrelated to plaintiff’s employing agency, the City of Torrance Police Department.
Plaintiff’s first cause of action under POBRA, stated against two nonemploying agencies,
is therefore defective as a matter of law, and no amendment can cure that material defect.
The demurrer to the first cause of action was properly sustained without leave to amend.
2.     The Second and Third Causes of Action Seeking Writ Relief.
       In his second cause of action, plaintiff requests a writ of administrative mandamus,
pursuant to Code of Civil Procedure section 1094.5, compelling defendants to set aside
their decision to place him in the Brady Alert System, or alternatively, compelling them
to provide him with an administrative appeal to challenge that decision. In his third cause
of action, plaintiff requests the same relief pursuant to a traditional writ under Code of
Civil Procedure section 1085. Neither remedy is available to plaintiff.



                                             12
       Plaintiff seeks a court order interfering with the conduct of the district attorney’s
office in creating and maintaining an internal database of suspected Brady material for
use by its deputy district attorneys in assessing witnesses, determining the viability of
criminal charges, and in complying with their discovery obligations during the course of
criminal proceedings. Such conduct by the district attorney’s office is intimately
connected to its executive branch prosecutorial functions. The constitutional doctrine of
separation of powers precludes judicial interference with such functions. (See People v.
Birks (1998) 19 Cal.4th 108, 134 (Birks); People v. Eubanks (1996) 14 Cal.4th 580, 589
(Eubanks).)
       “The district attorney of each county is the public prosecutor, vested with the
power to conduct on behalf of the People all prosecutions for public offenses within the
county. [Citations.] Subject to supervision by the Attorney General [citations], therefore,
the district attorney of each county independently exercises all the executive branch’s
discretionary powers in the initiation and conduct of criminal proceedings. [Citations.]
The district attorney’s discretionary functions extend from the investigation and gathering
of evidence relating to criminal offenses [citation], through the crucial decisions of whom
to charge and what charges to bring, to the numerous choices the prosecutor makes at
trial regarding ‘whether to seek, oppose, accept, or challenge judicial actions and rulings.’
[Citations.]” (Eubanks, supra, 14 Cal.4th at p. 589.)
       “‘“[P]rosecutorial discretion is basic to the framework of the California criminal
justice system. [Citations.] This discretion, though recognized by statute in California, is
founded upon constitutional principles of separation of powers and due process of law.”’
[Citation.] ‘The district attorney’s function is quasi-judicial in nature [citation], and . . .
he is vested with discretionary power in determining whether to prosecute in any
particular case. An unbroken line of cases in California has recognized this discretion
and its insulation from control by the courts . . . .’ [Citation.]” (Gananian, supra, 199
Cal.App.4th at p. 1543; accord, Birks, supra, 19 Cal.4th at p. 134 [prosecution’s authority
is founded “on the principle of separation of powers, and generally is not subject to
supervision by the judicial branch”].)


                                               13
       When the district attorney’s office made the discretionary decision to include
plaintiff in its Brady Alert System, it was not directly engaged in the classic prosecutorial
function of making a charging decision. However, that conduct, undertaken as part of the
district attorney’s office’s policy of maintaining an internal database of Brady material to
facilitate the discharge of its constitutional obligations under Brady, is so inextricably
intertwined with the district attorney’s core prosecutorial functions that it cannot be
divorced from them. Plaintiff has not cited any legal authority that would allow a
mandamus action to lie to interfere with such discretionary authority, nor has our research
disclosed any.
       Traditional mandamus is not available in any case to compel the performance of a
discretionary act, such as the decision whether to include a peace officer in the district
attorney’s Brady Alert System. “Generally, Code of Civil Procedure section 1085 may
only be employed to compel the performance of a duty which is purely ministerial in
character. [Citation.] [¶] A ministerial act is an act that a public officer is required to
perform in a prescribed manner in obedience to the mandate of legal authority and
without regard to his own judgment or opinion concerning such act’s propriety or
impropriety, when a given state of facts exists. Discretion, on the other hand, is the
power conferred on public functionaries to act officially according to the dictates of their
own judgment. [Citation.]” (Rodriguez v. Solis (1991) 1 Cal.App.4th 495, 501-502.)
“Mandamus does not lie to compel a public agency to exercise discretionary powers in a
particular manner, only to compel it to exercise its discretion in some manner.” (AIDS
Healthcare Foundation v. Los Angeles County Dept. of Public Health (2011) 197
Cal.App.4th 693, 700-701.)
       Administrative mandamus pursuant to Code of Civil Procedure section 1094.5
also is not available because plaintiff cannot state any facts showing that the district
attorney’s office was mandated by law to provide a hearing or take evidence before
making a final decision whether to include a peace officer’s name in the Brady Alert
System. (See Monterey Mechanical Co. v. Sacramento Regional County Sanitation Dist.



                                              14
(1996) 44 Cal.App.4th 1391, 1399.) The demurrer to the second and third causes of
action was properly sustained without leave to amend.
                                   DISPOSITION
      The judgment of dismissal is affirmed. Respondents shall recover their costs on
appeal.
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                        GRIMES, J.

WE CONCUR:



             BIGELOW, P. J.



             FLIER, J.




                                          15